Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 12/10/2020.
Claims 1-7 have been amended.	
Claim 8 has been canceled.
Claims 9-14 have been added.
Claims 1-7 and 9-14 are allowed.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 12/10/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
4.	The claimed invention in view of the instant specification discloses a method, a system and a program product for processing measurement data. The detailed implementation indicates: (1) A method for processing measurement data, the method comprising: storing the measurement data, the storing of the measurement data comprising: receiving a plurality of measurement data , wherein each measurement datum of the plurality of measurement data comprises at least one measured value as the result of measured value sampling acquired with a predefinable sampling time interval and a time value representing a time of the measured value sampling; (2) and assigning the measurement data to data units in a time order based on the time value of the measurement data; wherein a respective data unit of the data units comprises an interpolation point measurement datum and a plurality of measurement data temporally adjacent to the interpolation point measurement datum, such that a time interval between the time values of the interpolation point measurement data of two successive data units of the data units corresponds at least approximately to a multiple of the predefinable sampling time interval..
	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
08/11/2022

/HUNG D LE/Primary Examiner, Art Unit 2161